Application for stay granted upon condition that appellant forthwith file in the office of the Secretary of State, to be retained by her under seal, the documents and instruments here in dispute, any copies made thereof and any notations, computations or work products derived theretrom until the determination of the appeal or until further order of the court, and on further condition that the appellant perfect the appeal on or before December 15 and be ready for argument at the January 1962 Term of this court. Present — Bergan, P. J., Gibson, Herlihy and Taylor, JJ.